
	
		III
		110th CONGRESS
		1st Session
		S. RES. 70
		IN THE SENATE OF THE UNITED STATES
		
			February 5, 2007
			Mr. McCain (for himself,
			 Mr. Lieberman, Mr. Graham, Mr.
			 Cornyn, Mrs. Hutchison,
			 Mr. Domenici, Mr. Thune, Mr.
			 Hatch, and Mr. Roberts)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  Commander of Multinational Forces-Iraq and all United States personnel under
		  his command should receive from Congress the full support necessary to carry
		  out the United States mission in Iraq.
	
	
		Whereas more than 137,000 members of the Armed Forces of
			 the United States are currently serving in Iraq, like thousands of others since
			 March 2003, with the bravery and professionalism consistent with the finest
			 traditions of the Armed Forces of the United States, and deserve the support of
			 all Americans;
		Whereas past mistakes in United States strategy,
			 aggression by various groups that reject peace, and other difficulties have
			 contributed to a dire security situation in Iraq characterized by insurgent
			 activity and sectarian violence;
		Whereas a failed state in Iraq would present a threat to
			 regional and world peace, and the long-term security interests of the United
			 States are best served by an Iraq that can sustain, govern, and defend
			 itself;
		Whereas no amount of additional United States forces in
			 Iraq can effect this outcome in Iraq unless the people and Government of Iraq
			 take difficult political steps toward reconciliation;
		Whereas the establishment of a basic level of security in
			 Baghdad and throughout Iraq is an essential precondition for reconciliation and
			 political and economic progress in Iraq;
		Whereas these steps must include the fulfillment of
			 military, political, and economic commitments that the Government of Iraq has
			 made to the United States and to the people of Iraq;
		Whereas Iraqi political leaders must show visible progress
			 toward meeting specific benchmarks, including—
			(1)deploying a
			 significant number of new Iraqi security forces to partner with United States
			 units in securing Baghdad;
			(2)assuming
			 responsibility for security in all provinces in Iraq in a timely manner;
			(3)disarming
			 individual militias as circumstances warrant and ensuring that security forces
			 are accountable to the central government and loyal to the constitution of
			 Iraq;
			(4)ensuring
			 equitable distribution of the resources of the Government of Iraq without
			 regard to the sect or ethnicity of recipients;
			(5)enacting and
			 implementing legislation to ensure that the oil resources of Iraq benefit Sunni
			 Arabs, Shia Arabs, Kurds, and other Iraqi citizens in an equitable
			 manner;
			(6)building an
			 effective, independent judiciary that will uphold the rule of law and ensure
			 equal protection under the law for all citizens of Iraq;
			(7)pursuing all
			 those who engage in violence or threaten the security of the Iraqi population,
			 regardless of sect or political affiliation;
			(8)enacting and
			 implementing legislation that reforms the de-Ba’athification process in
			 Iraq;
			(9)conducting
			 provincial elections in Iraq;
			(10)ensuring a fair
			 process for amending the constitution of Iraq; and
			(11)expending
			 promised funds to provide basic services and employment opportunities for all
			 Iraqis, including a $10,000,000,000 fund for reconstruction, and ensuring that
			 these funds reach both Sunni and Shia areas, including Sunni neighborhoods in
			 Baghdad and largely Sunni Anbar Province;
			Whereas the United States Ambassador to Iraq and the
			 Commander of Multinational Forces-Iraq should report each month to the Senate
			 on the progress being made by Iraqis toward achieving the benchmarks specified
			 in the preceding clause and on their own progress in achieving their missions
			 in Iraq;
		Whereas leaders in the Administration of President George
			 W. Bush and Congress have made it clear to the Iraqi leadership that the
			 commitment of the United States in Iraq is not open-ended and that, if the
			 Government of Iraq does not follow through on its promises, it will lose the
			 support of its own people and the people of the United States;
		Whereas the moderate countries of the Middle East, and
			 other countries around the world, have an interest in a successful conclusion
			 to the war in Iraq and should increase their constructive assistance toward the
			 achievement of this end;
		Whereas over the past year, leaders in the Administration
			 of President George W. Bush and Congress, as well as recognized experts outside
			 government, acknowledged that the situation in Iraq was deteriorating and
			 required a change in strategy; and
		Whereas Lieutenant General David Petraeus has been
			 unanimously confirmed by the Senate as the new Coalition commander in Iraq and
			 given the mission of implementing a new strategy for Iraq designed to bring
			 security to Iraq and pave the way for political and economic progress in Iraq:
			 Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)Congress should
			 ensure that General David Petraeus, the Commander of Multinational Forces-Iraq,
			 and all United States personnel under his command, have the resources they
			 consider necessary to carry out their mission on behalf of the United States in
			 Iraq; and
			(2)the Government of
			 Iraq must make visible, concrete progress toward meeting the political,
			 economic, and military benchmarks enumerated in the preamble to this
			 Resolution.
			
